Citation Nr: 1227681	
Decision Date: 08/10/12    Archive Date: 08/14/12

DOCKET NO.  10-24 225	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUE

Entitlement to a total disability evaluation based on individual unemployability due to service-connected disability (TDIU).


REPRESENTATION

Veteran represented by:	The American Legion


ATTORNEY FOR THE BOARD

K. A. Kennerly, Counsel


INTRODUCTION

The Veteran served on active duty from July 1960 to July 1964.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a July 2009 rating decision of the St. Petersburg, Florida, Regional Office (RO) of the Department of Veterans Affairs (VA), which denied the benefit sought on appeal.  

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2011).  See 38 U.S.C.A. § 7107(a)(2) (West 2002).

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the Veteran if further action on his part is required.


REMAND

The Veteran seeks a TDIU based on his service-connected pulmonary asbestosis.  The RO denied his claim in a July 2009 rating decision.  At that time, the Veteran was in receipt of compensation for pulmonary asbestosis, considered 60 percent disabling.  The RO determined that although the Veteran met the schedular requirements to establish entitlement to a TDIU, as set forth in 38 C.F.R. § 4.16(a), the medical evidence of record at that time did not establish that he was precluded from obtaining or maintaining substantially gainful employment consistent with his education and occupational experience.

Following the July 2009 rating decision, the Veteran submitted additional private medical evidence that demonstrates that his service-connected pulmonary asbestosis has increased in severity.  As such, the Board concludes that an opinion should be sought with respect to whether the Veteran's service-connected disability renders him unemployable under VA standards. 

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2011).  Expedited handling is requested.)

1.  Notify the Veteran that he may submit lay statements from himself and other individuals who have first-hand knowledge of the impact and severity of his respiratory disability and its impact on his ability to work.  He should be provided an appropriate amount of time to submit this lay evidence.  

2.  After associating any pertinent, outstanding records with the claims folder, schedule the Veteran for a VA examination to determine the severity of his service-connected pulmonary asbestosis and its impact on the Veteran's ability to obtain and maintain employment.  The claims folder should be made available to and reviewed by the examiner and all necessary tests should be conducted.  The examiner should also elicit a complete history from the Veteran, the pertinent details of which should be included in the examination report.  

Thereafter, the examiner should opine as to whether the Veteran's service-connected pulmonary asbestosis, without consideration of any of his nonservice-connected disabilities, renders him unable to secure or follow a substantially gainful occupation.  

In responding to this inquiry, the examiner should discuss the types of employment the Veteran would be capable of engaging in light of his pulmonary asbestosis given his current skill set and educational background.  

The examiner must also specifically comment on the June 2012 statement of Dr. Thomas W. OBrien.

All findings and conclusions should be set forth in a legible report. 

3.  Then readjudicate the appeal.  If the decision remains adverse to the Veteran, he and his representative should be furnished a supplemental statement of the case and afforded an appropriate period of time within which to respond thereto. 

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  See Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



_________________________________________________
STEVEN D. REISS
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  See 38 C.F.R. § 20.1100(b) (2011).

